Name: Council Directive 81/529/EEC of 30 June 1981 amending Directive 72/161/EEC concerning the provision of socio- economic guidance for and the acquisition of occupational skills by persons engaged in agriculture
 Type: Directive
 Subject Matter: economic policy;  agricultural policy;  social framework;  agricultural structures and production; NA;  teaching
 Date Published: 1981-07-20

 Avis juridique important|31981L0529Council Directive 81/529/EEC of 30 June 1981 amending Directive 72/161/EEC concerning the provision of socio- economic guidance for and the acquisition of occupational skills by persons engaged in agriculture Official Journal L 197 , 20/07/1981 P. 0044 - 0045 Spanish special edition: Chapter 03 Volume 22 P. 0190 Portuguese special edition Chapter 03 Volume 22 P. 0190 COUNCIL DIRECTIVE of 30 June 1981 amending Directive 72/161/EEC concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (81/529/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 9 of Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3) stipulates that the measures provided for therein are to be re-examined after five years by the Council upon a proposal from the Commission; Whereas, in order to encourage a greater number of persons already engaged in agriculture to take part in vocational training courses qualifying for Community aid, the total eligible amount per farmer having taken a vocational training course should be increased; Whereas it should be made possible for the Member States to draw up special programmes for the training of leaders and managers of cooperatives in those areas where such programmes prove to be necessary, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 72/161/EEC is hereby amended as follows: (1) The heading of Title II shall be replaced by the following: "Acquisition of occupational skills by persons engaged in agriculture and training of leaders and managers of cooperatives". (2) The following paragraph shall be inserted in Article 5: "2. In regions where the need for such programmes is apparent, Member States shall introduce special programmes for the training of leaders and managers of cooperatives with the qualifications necessary to undertake: - the management of groups of agricultural producers; - through such groups or through organizations providing sufficient guarantees with regard to farmer participation in their management, viable economic initiatives as regards the processing and marketing of agricultural products. Such training programmes shall be drawn up in particular with a view to: - the creation of producer groups and associations thereof as provided for in Regulation (EEC) No 1360/78 (1); - the implementation of programmes as provided for in Regulations (EEC) No 355/77 (2) and No 1361/78 (3). (1) OJ No L 166, 23.6.1978, p. 1. (2) OJ No L 51, 23.2.1977, p. 1. (3) OJ No L 166, 23.6.1978, p. 9." Former paragraph 2 shall become paragraph 3. (3) Title III shall be deleted and former Title IV shall become Title III; (4) In Article 12 (1), "Article 7" shall be replaced by "Article 5 (2)"; (5) In the first, second and third indents of Article 12 (2), the amounts shall be replaced by the following: 1st indent : 7 500 units of account per 9 068 ECU (A); (1) OJ No C 124, 17.5.1979, p. 1. (2) OJ No C 85, 8.4.1980, p. 53. (3) OJ No L 96, 23.4.1972, p. 15. 2nd indent : 4 500 units of account per 5 441 ECU (A); 3rd indent : 1500 units of account per 2 902 ECU (A); (6) The fourth indent of Article 12 (2) shall be replaced by the following: "- 25 % of the expenditure actually incurred in connection with the measures provided for in Article 5 (2), up to an overall amount of 2 902 ECU (A) per person who has followed a complete further-training course.". Article 2 The Member States shall bring into force the measures necessary to comply with this Directive by 31 December 1981 at the latest. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 30 June 1981. For the Council The President G. BRAKS